Title: To James Madison from Louis-André Pichon, 11 March 1803
From: Pichon, Louis-André
To: Madison, James


Georgetown Potomak 11 March 1803.
Mr. Pichon presents his respects to Mr. Madison and begs that he will inclose in the dispatches which Marquis d’yrujo informed him this morning are preparing to day for Neworleans the inclosed letter. Mr. Pichon leaves it open for Mr. Madison’s inspection. Mr. P. would have conversed on the contents of this letter with Mr. Madison in the forenoon, had he not met with Marquis d’Yrujo who informed him that he was going to meet Mr. Madison by appointment.
 

   
   RC (DLC).



   
   Pichon no doubt enclosed his letter to Salcedo, 11 Mar. 1803, in which he wrote that, “France now being notoriously the proprietor of Louisiana,” Spanish authorities exercised only an intermediary power and ought not to commit France to a course of action or a changed relation to the U.S. without French consent. He encouraged the governor to use his power to restore the deposit (printed in National Intelligencer, 16 Mar. 1803).


